MEMORANDUM **
In these consolidated petitions, Odilon Solano Zarco and family, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal, and the BIA’s order denying their motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003), and we review de novo claims of constitutional violations in immigration proceedings, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petitions for review.
In their opening brief, petitioners fail to address the BIA’s order dismissing their direct appeal, and therefore have waived any challenge to it. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
The BIA did not abuse its discretion in denying petitioners’ motion to reopen where they did not demonstrate prima facie eligibility for adjustment of status. See Malhi, 336 F.3d at 994.
Petitioners’ due process and equal protection contentions are unavailing.
PETITIONS FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.